PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/382,636
Filing Date: 03/19/2009
Appellant(s): Jason N. Lee, et al. 



__________________
Randy W. Lacasse, Reg. No. 34,368
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
None.

(2) Response to Argument
Appellant’s arguments filed 08/18/2020 in Appeal Brief, (hereinafter referred to as “Brief”) have been fully considered but they are not persuasive as detailed below.

Pertaining to the 35 USC 101 rejection of claims 4, 5, 13, 15, 22, 24, and 28-30, the Appellant provides an overview of legal standards (Brief, pgs. 7-14) and then makes two different sets of arguments (Brief, pgs. 15-18). Respectfully, each of Appellant’s arguments have been fully considered but they are not found to be persuasive as detailed below.

First, Appellant argues (Brief, pg. 15) the claims are not directed towards an abstract idea. Respectfully, the Examiner disagrees. The Examiner does not find an improvement to technology recited here nor does the appellant assert there is a technical solution claimed. Instead, there is no technical problem being addressed and the claims do not present a technical solution to a technical problem. The Examiner has found that the claims are directed towards a business sales activity (i.e. an Abstract idea falling within the group Certain Methods Of Organizing Human Activity). The Examiner has noted (Final OA, pg. 3) that the filtering the copies of local logs step is generic in nature, merely serving to strip “advertiser identification information” out of a log of available advertising space and substituting in its place “information identifying a type of business” in which such advertiser is engaged. The Examiner finds this to be “information identifying a type of business” in which such advertiser is engaged, is a business decision and what this encompasses itself is simply a generic type of “advertiser identification information”; there is no technical means for performing such substitution recited in the claims. 
Furthermore, the Examiner has noted that the identified transmitting buying criteria, and receiving buying criteria inputs steps, etc… as drafted, are also general business sales activity; i.e. these are general steps for negotiating sale of ad inventory including sharing [transmitting] general ad space inventory buying criteria information of the filtered logs and subsequently exchanging of a price quote for desired inventory and general claims directed towards acceptance and/or agreement to purchase such inventory (e.g. a contract). There is no particular technological improvement recited here. 
Regarding Appellant’s argument that “Just because this technique is used during the process of delivering logs to other advertisers does not make it an "advertising, marketing or sales activity or behavior", the Examiner notes that the Office does not make such an assertion and therefore Appellant is not arguing against the grounds of rejection presented by the Office. That type of argument is not convincing. Similarly, regarding Appellant’s argument that “Filtering copies of local logs to substitute "information identifying a type of business, …"… is not a commercial interaction” is respectfully not convincing again because Appellant is not arguing against the grounds of rejection presented by the Office. The rest of Appellant’s arguments (Brief, pg. 15) are similarly stated and similarly unconvincing. 

Second, Appellant puts forth arguments (Brief, pgs. 16-18) regarding eligibility under Step 2B in three sections; two reflecting recent Board decisions finding eligible subject matter directed to broadcasting systems/advertising technology and a third directed to the claims integrating a judicial exception into a practical application. 

  Further pertaining to section 1 arguments (Brief, pgs. 16-17), Appellant argues “It is Applicant's position that the claims improve the technical field of broadcasting media content by dynamically integrating advertising purchase decisions into programs that are displayed to advertising purchasers without revealing other advertisers company specific data.”
Respectfully, the Examiner notes that Appellant does not claim “dynamically integrating advertising purchase decisions into programs that are displayed to advertising purchasers.”; i.e. this is not a feature recited in the claims. The claimed invention may be intended for this purpose but this is not a recited claim limitation. Furthermore, the filtering of logs step has been shown to be a part of the identified abstract idea and thus cannot be significantly more. For these reasons, Appellant’s arguments and assertions are not convincing. 
Further pertaining to section 2 arguments (Brief, pgs. 17-18), Appellant argues “the claimed elements, as an ordered combination, provide unconventional features that amount to significantly more than any such abstract idea, under the second Alice step. First, in the instant case, the ordered combination of claim elements results in an aggregation of ISL layers, that is not a result of the steps individually...”
Respectfully, the Examiner notes that Appellant’s claims do not recite “an aggregation of ISL layers….”; i.e. this is not a feature recited in the claims. Again, similar to the finding noted supra, the claimed invention may be intended for this purpose but this is not a recited claim limitation. The Examiner acknowledges that the claims do recite in part an “enterprise hub is configured as an aggregation layer coupling at least one media content provider interface to a plurality of distributed media outlets” However, configuring an enterprise hub as an aggregation layer is not the same as aggregating ISLs. Perhaps, what Appellant means is that the enterprise hub, being configured as an aggregation layer, serves to aggregate information collected via 
Further pertaining to section 2 arguments (Brief, pgs. 17-18), Appellant argues “Second, in the instant case, the ordered combination of claim elements results in filtered copies of local logs, at the enterprise hub…” and asserts this provides evidence that the claims are considered to include patent eligible subject matter. 
Respectfully, the Examiner disagrees because the ordered combination does not result in filtered copies of local logs. Instead, the claims actually recite: “filter the copies of local logs, at the enterprise hub, to generate filtered preliminary logs…” where, as already noted supra, there is no technical solution recited regarding performing this “filter” step nor the “substitution” and this feature has been identified as part of the abstract idea itself and therefore not significantly more than such. 
Pertaining to section 3, the Appellant argues (Brief, pg. 18) “It is still further argued that the claims were confined to a very specific and particularly useful application of integrating targeted advertising content into open avails within broadcast programming. In addition, the claimed filtering copies of local logs to substitute "information identifying a type of business, in which an advertiser whose identification information is being removed, is engaged," as recited by independent claims 28, 29, and 30, can be used to maintaining data privacy, another particularly useful application”
Respectfully, the Examiner notes that the claims do not recite “integrating targeted advertising content into open avails within broadcast programming” and as such this argument is not convincing. Regarding the usefulness of “maintaining data privacy”, the Examiner notes that this has been identified as the abstract idea and is not significantly more than itself. Furthermore, no technical solution has been proffered regarding implementing this idea as already noted. 
Furthermore, the additional features recited in the claims (i.e. receiving, at an enterprise hub, copies of local logs transmitted from a plurality of distributed media outlets to the enterprise hub via an integrated services layer (ISL)" and "wherein: the enterprise hub is configured as an aggregation layer coupling at least one media content provider interface to the plurality of distributed media outlets, the buying criteria transmitted to the media content provider include the filtered preliminary logs obtained from the plurality of distributed media outlets") were not found to be significantly more than the abstract idea when considered alone or in combination with the already identified abstract idea. 
Note, per Final OA, pgs. 4-5 Applicant's invention was not found to be a new method or technique for "receiving copies of local logs" (i.e. data) - i.e. the invention is not a new method/technique or technology of receiving such data. The description of the "enterprise hub" as being used for the purpose of coupling media content provider interface to a plurality of distributed media outlets does not set forth any technology or advancement in technology for such coupling. Also as noted supra “aggregation layers” are ubiquitous in data center design. Instead, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component, link it to a field of use or provide extra-solution data-gathering. Per step 2B of the 2019 PEG, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed 
For at least these reasons, the Appellant’s arguments and assertions are not convincing and the rejections should be maintained.


Pertaining to the 35 USC 103 prior art rejection of the claims (Brief, pgs. 18-24), the Appellant provides six arguments to support his conclusion that the claims are allowable over the prior art. Respectfully, each of these arguments have been considered and are not found to be persuasive as discussed below.  

 (1)	Appellant’s first argument (Brief, pg. 20) is that Veeraraghavan (primary reference) at no point appears to teach or suggest an enterprise hub element (claim 28, L3), enterprise hub configured as an integrated services layer (ISL).


per station" in FIG. 4, etc…”) read on Veeraraghavan's teachings regarding his “dashboard”. For at least these reasons, Appellant’s arguments and assertions are not convincing.

(2)	Appellant’s second argument (Brief, pg. 21) is that the Final OA improperly conflates "advertising inventory" with "copies of local logs".  Appellant asserts that Veeraraghavan's advertising inventory appears to refer (paragraph [0042]) to contracts, content type (Flash, Image, Animated page, etc…

Respectfully, this is false. Examiner notes that ad inventory itself is not conflated with logs but instead Examiner notes Appellant's logs, per his specification1, represent, i.e. display/show, the ad inventory. Therefore, Appellant's "copies of local logs" represent copies of ad inventory; this reads on Veeraraghavan's seller’s [Publisher’s] specification, via dashboard, of advertising inventory (i.e. these are copies of ad inventory) and they are received and displayed via a dashboard (represented by at least Fig. 12); i.e. seller of ad-space provides ad space inventory via seller dashboard (e.g. Fig. 12) and a buyer (advertiser) may filter this via his dashboard interface (e.g. Figs. 9-10) showing results of ad-space search as "Potential matching ad space contracts". For at least these reasons, Appellant’s arguments and assertions are not convincing.

and media outlets that broadcast via the Internet or satellite, and combinations thereof. – underline added by Examiner for emphasis.

Respectfully the Examiner disagrees that it is improper to read Appellant’s claimed "distributed media outlets" on the prior art’s "potential sellers". As Appellant himself notes (pg. 21 of Brief – underlined above), under a BRI "distributed media outlets" include "media outlets that broadcast via the internet" and therefore Appellant's "distributed media outlets" reads on Veeraraghavan's "sellers of lnternet advertising space" who broadcast on the internet and have available internet ad space and are "potential seller of lnternet advertising space (a.k.a. a "publisher")..." (e.g. see Veeraraghavan at [0006] and [0013] and [0037]). For at least these reasons, Appellant’s arguments and assertions are not convincing.

(4)	Appellant’s fourth argument (Brief, pg. 22) is that the Office’s claim mapping fails to provide an express citation of aggregation layers within Veeraraghavan. Appellant then notes “As is known, an "aggregation layer" (plain meaning) connects to uplinks of edge switches in a network and then uplinks to a distribution layer toward a network core.” And Appellant asserts that at least for this reason, the Office has not established a prima facie case of obviousness.

Respectfully, Examiner disagrees for three reasons:

First, Veeraraghavan's system (as noted per OA pg. 7) performs the function ascribed to Appellant's "hub configured as an aggregation layer"; i.e. Veeraraghavan's system couples 

Second, as Appellant himself testifies (Brief, pg. 22), "aggregation layer" has a plain meaning. As such this is not Appellant's invention. Indeed, an aggregation layer is so ubiquitous within data center design that it is akin to stating the Internet is configured with Domain Name Servers (DNS), and hence appears to be recited for context. For example, generic data center design is ubiquitous2 (having 3 basic layers: core, aggregation, and access) and It was so well known at the time of the invention that the "aggregation (or distribution) layer" aggregates the uplinks from the access layer to the data center core and this layer is the critical point for control and application services, that stating such a fact for implementing a control and application service, e.g. Appellant's enterprise hub, must be taken as nothing more than a statement that the design is implemented according to basic network design practices; i.e. nothing new; i.e. not anything special or novel and being recited as such simply for context.

Third, the Examiner notes that implementing an application and control service (e.g. the enterprise hub) as part of the "aggregation layer" was the norm at the time of the invention. Therefore, a practitioner of Veeraraghavan would also implement Veeraraghavan's disclosed ability to aggregate data collected from Veeraraghavan's buyer and seller dashboards, which he teaches occurs via respective internet web interfaces and dashboards, and also subsequently provide the application services which he describes throughout his disclosure, e.g. per [0037]-[0052], via this ubiquitous data center hierarchy of design - i.e. as part of an aggregation layer -  to perform his coupling of a buyer's interface to the plurality of "publishers” [distributed media outlets]. For at least these reasons, Appellant’s arguments and assertions are not convincing.


filtered preliminary logs show dedicated avails inventory available on particular distributed media outlets (e.g. Veeraraghavan, see at least Figs. 9-12 & at least [0011 ], [0013], [0030]-[0033], [0042]. Fig. 9 is interface for "Buyer Search for Future Ad Space Contracts"; Fig. 10 is interface for "Buyer Search Results [filtered] of potential [preliminary] matching Ad space Contracts [logs obtained from the plurality of distributed media outlets]", which includes "positions" [dedicated avail] available on a particular Site [particular distributed media outlets]”. For at least these reasons, Appellant’s arguments and assertions are not convincing.

(6)	The Appellant’s sixth and final argument (Brief, pg. 23) is that Appellant submits that Bollapragada's (secondary ref) disclosure of the "product code" does not teach or suggest "substituting, in place of the advertiser identification information, information identifying a type of business in which an advertiser whose identification information is being removed is engaged," as recited.

Respectfully the Examiner disagrees. First, the Office does not equate "product code" to Appellant's "advertiser identification information" as asserted.  Instead, Bollapragada replaces the advertiser identification information with the combination of "client code" linked with "product code" of product sold by the client/merchant/advertiser. 

i.e. the Appellant is not actually arguing against the grounds of rejection presented by the Office. Furthermore, respectfully, as an example if a merchant sells a computers, he is a seller of computers. Therefore, a code [information] identifying a type of product being sold by a merchant is also a code identifying a type of merchant. It is the combination of client code and code 


For the above reasons, it is believed that the rejections should be sustained.


Conferees:
/MICHAEL J SITTNER/             Primary Examiner, Art Unit 3622        



/ILANA L SPAR/             Supervisory Patent Examiner, Art Unit 3622       

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                    

                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification: pg. 11, lines 23-25: “…the unperfected 24 logs can display dedicated avails inventory available on distributed media outlets of system 100…”
        2 For example per Cisco 2008: https://www.cisco.com/c/en/us/td/docs/solutions/Enterprise/Data_Center/DC_Infra2_5/DCInfra_2.html